UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDUL RAZAK ALI,
Petiti0ner,
Civil Case No. 10-1020 (RJL)

V.

BARACK H. oBAMA,‘ er al.,

\J\J\J€&§\-/%/\./

Respondents.

MEMORA DUM ORDER
(May¢f, , 2011) [#1468]

Before the Court is petitioner’s Supplement to Motion (and Renewed Motion) For
Entry of the Writ Or, In the Alternative, a New Hearing and For Sanctions ("Supp.
Mot.") [Dkt. #1468]. Petitioner essentially seeks two forms of relief. First, he asks this
Court to grant a new merits hearing based on his allegation that the Government failed to
provide him, prior to the merits hearing, certain exculpatory information regarding the
reliability of a particular detainee who was caught with petitioner and who corroborated
petitioner’s presence in Afghanistan. Supp. Mot. at l-2, 6. Second, petitioner asks this
Court to levy sanctions against the Government for its alleged failure to comply with this

Court’s Case Management Order ("CMO") [Dkt. #1423]. Supp. Mot. at 6.

1 Pursuant to Federal Rule of Civil Procedure 25(d), if a public officer named as a
party to an action in his official capacity ceases to hold office, the court will automatically
substitute that officer’s successor. Accordingly, the Court substitutes Barack H. Obama for
George W. Bush.

First, with respect to petitioner’s request for a new merits hearing, even if
petitioner’s allegations were correct - which they are not - petitioner has not shown, and
cannot show, that his having the documents in question to challenge the credibility of that
particular detainee would have changed the outcome of his case. Indeed, l essentially
concluded to the contrary in my January ll, 2011 Unclassified Memorandum Opinion
("Unclassified Memo. Op."), when l stated that: "petitioner’s presence at [the Faisalabad]
guesthouse is enough, alone, to find that he was more likely than not a member of Abu
Zubaydah’s force" and was therefore detainable. Unclassified Memo. Op. at 12-13
(emphasis in original) [Dkt. #1448]. Thus, Petitioner has not carried the burden required
to re-open his case and his motion is DENIED.

Finally, petitioner’s request for sanctions is also DENIED. Upon review of the
classified response to petitioner’s motion, see Notice of Filing Respondent’s Opp’n, Apr.
4, 2011 [Dkt. #1480], I find no basis to conclude that the documents petitioner alleges
were withheld were, in fact, reasonably available to the Govemment. Furthermore, it
does not even appear that the documents in question actually support the substantive
proposition for which petitioner cites them. In short, petitioner has not shown that the
Government failed its discovery obligations under the CMO, let alone proven the bad
faith required to impose sanctions.

Accordingly, for all of the foregoing reasons, it is hereby

ORDERED that petitioner Abdul Razak Ali’s, a.k.a. Saeed Bakhouche’s,
Supplement to Motion (and Renewed Motion) For Entry of the Writ Or, In the
Alternative, a New Hearing and for Sanctions [Dkt. #1468], is DENIED.

SO ORDERED.

l

RICHARD lz\LjoN
United States District Judge